HART, J., concurring. I do not agree with the majority’s analysis on why the issue was not preserved for appellate review. The majority notes that the jury sent the court a note requesting the “dollar amount that each party is asking for,” and with the consent of the parties, the court answered that Moreland was requesting $9385 from Gray. The majority apparently holds that by not objecting, Gray consented to a verdict in that amount. In my view, a defendant can agree that the plaintiff is “asking for” a specific amount of damages without having admitted that he owes that amount. For instance, a debtor can agree that, as stated on the bill, a creditor is “asking for” ten dollars. But this does not mean 18that the debtor has agreed that the creditor is owed ten dollars. Nevertheless, I agree that Gray’s challenge to the sufficiency of the evidence to support the award was not preserved for appellate review, as neither the argument he made in his directed-verdict motion nor the argument in his new-trial motion was the same as the argument he now makes on appeal.